Per Curiam.
He is a witness to prove the force and no more than the force; he cannot prove either a possession or a lease.
N.B. At Dover the next week, the Court, on argument by Ciarle and Fisher for defendant and Miller for the State, in a prosecution against one Beauchamp under the Act of Assembly for assisting in stealing a horse (though the principal was not yet tried, being, as was said, all principals by the Act), determined that the prosecutor, being owner of the horse, should only be allowed to prove the stealing, but not the property or possession. [2 Del.Laws 667], Vide [1] Dall. 68 and 110. Vide, contra, State v. Jacobs.